Name: Commission Regulation (EU) No 114/2010 of 9 February 2010 amending Regulation (EC) No 2229/2004 as regards the time period granted to EFSA for the delivery of its view on the draft review reports concerning the active substances for which there are clear indications that they do not have any harmful effects (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  marketing;  technology and technical regulations;  documentation;  EU institutions and European civil service;  executive power and public service;  information and information processing;  means of agricultural production
 Date Published: nan

 10.2.2010 EN Official Journal of the European Union L 37/12 COMMISSION REGULATION (EU) No 114/2010 of 9 February 2010 amending Regulation (EC) No 2229/2004 as regards the time period granted to EFSA for the delivery of its view on the draft review reports concerning the active substances for which there are clear indications that they do not have any harmful effects (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second subparagraph of Article 8(2) thereof, Whereas: (1) In accordance with Article 24b of Commission Regulation (EC) No 2229/2004 of 3 December 2004 laying down further detailed rules for the implementation of the fourth stage of the programme of work referred to in Article 8(2) of Council Directive 91/414/EEC (2), where there are clear indications that it might be expected that an active substance does not have any harmful effects on human or animal health or on groundwater or any unacceptable influence on the environment, that substance is to be included in Annex I to Directive 91/414/EEC without EFSA having been consulted previously. (2) Where an active substance was included in accordance with Article 24b of Regulation (EC) No 2229/2004 without EFSA having been consulted, Article 25a thereof provides that EFSA is to deliver its view on the draft review report by 31 December 2010 at the latest. (3) Given the number of active substances which were included in accordance with Article 24b of Regulation (EC) No 2229/2004, it is necessary to allow more time for EFSA to deliver its view. For the substances concerned there are clear indications that they do not have any harmful effects. Taking into account these facts, it is appropriate to extend the time period within which EFSA is to deliver its view until 31 December 2012. (4) Regulation (EC) No 2229/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Article 25a of Regulation (EC) No 2229/2004, the words 31 December 2010 are replaced by 31 December 2012. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 379, 24.12.2004, p. 13.